In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00051-CR



            CLIFFORD CLARK, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 102nd District Court
                Bowie County, Texas
            Trial Court No. 17F1154-102




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                  MEMORANDUM OPINION
        Clifford Clark was convicted after a bench trial of arson of a building and sentenced to

twenty years’ imprisonment. See TEX. PENAL CODE ANN. § 28.02(a)(2)(A). The trial court ordered

the sentence to run concurrently with two other arson convictions Clark appeals in companion

cause numbers 06-19-00033-CR and 06-19-00034-CR, and consecutively with two convictions

for harassment while in a correctional or detention facility, which Clark appeals in companion

cause number 06-19-00023-CR. See TEX. PENAL CODE ANN. § 22.11(a). The trial court also

ordered Clark to pay $234.00 in court costs for all five convictions even though the charges were

consolidated for trial.

        Clark’s brief raises an issue common to his appeals in this case and in cause numbers 06-

19-00033-CR and 06-19-00034-CR. Specifically, Clark argues that the trial court erred in

admitting the hearsay testimony of a deputy fire marshall. For reasons stated in our opinion in

cause number 06-19-00033-CR, we find that Clark was unharmed by error, if any, in the admission

of the testimony.

        Clark has also filed a brief in which he raises issues common to all of his appeals. He

argues that (1) the record does not contain sufficient evidence showing his competence to stand

trial was evaluated by a qualified psychologist, (2) the trial court erred in finding him competent

to stand trial, (3) his counsel rendered ineffective assistance in failing to request an evaluation of

his sanity at the time of the offense, (4) his oral waiver of a jury trial was invalid and unintelligently

made on the trial court’s representation that all sentences would run concurrently, (5) each




                                                    2
judgment mistakenly references the existence of a plea bargain, and (6) the trial court erred in

assessing duplicative court costs.

       We addressed these issues in detail in our opinion of this date on Clark’s appeal in cause

number 06-19-00023-CR. For the reasons stated therein, we likewise conclude that Clark’s first

complaint is meritless and unpreserved, the trial court did not abuse its discretion in finding Clark

competent to stand trial, and Clark failed to meet his burden to show counsel rendered ineffective

assistance. We also find Clark’s jury trial waiver valid because he was not harmed by the lack of

a written waiver and the record fails to show Clark’s waiver was based on misinformation that his

sentences would not be stacked.

       However, because we sustain Clark’s last two points of error, we modify the judgment by

deleting the phrase “Terms of Plea Bargain” and delete the assessment of court costs. As modified,

we affirm the trial court’s judgment.




                                              Ralph K. Burgess
                                              Justice

Date Submitted:        November 13, 2019
Date Decided:          January 6, 2020

Do Not Publish




                                                 3